DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 1, 2, 4, 7, and 11 recite respectively “a temperature within a range of about 1100°C to about 2200°C”, “a temperature within a range of about 50°C to about 900°C”, “a range of about 10kHz to about 100Hz”, “a range of about 5 μm to 15 μm”, and “a range of about lW/mm2 to about 10W/mm2”. As it is unclear how far outside of the claimed ranges the modifier “about” extends, the claims are indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6-13 are rejected under 35 U.S.C. 102 as being anticipated by the English translation of JP 2002-12436 (provided by applicant).
Regarding claims 1, 3, and 6-13 JP 2002-12436 discloses heating a glass substrate to a temperature above the glass softening point with a laser beam and evaporates alkali metals at only a portion of the substrate (claims 1-3) (ex. An end face/edge portion/less than 10 μm, Fig. 3), the alkali metal comprises sodium or potassium (claim 6), the heated portion of the glass is decreased below the value of the rest of the substrate (p. 10 of 16), the laser wavelength is between 5 μm – 15 μm and a power density of 1-10 W/mm2 (p. 10 of 16), a metalloid including boron is also evaporated (p. 8 of 16), the laser beam can be a CO2 beam (p. 10 of 16), a scanner (14) rotates a polygon mirror (15) to scan the beam on the substrate (p. 9 of 16), the temperature of the substrate is heated to 900°C or more (p. 9 of 16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-12436  in view of US 2014/0245608 to Morimoto.
Regarding claims 1-13 JP 2002-12436 discloses the above, but does not state a temperature in the range of 1100°C to about 2200°C.

The advantage of preheating with a first laser beam and removing material from a glass substrate with a second beam with a temperature up to 1412°C, the beam with a frequency of 50 Hz and focused with an f-theta lens is to remove material to form a groove in the substrate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify JP 2002-12436 by utilizing a first laser beam and removing material from a glass substrate with a second beam with a temperature up to 1412°C, the beam with a frequency of 50 Hz and focused with an f-theta lens as in Morimoto in order to remove material to form a groove in the substrate.
Response to Arguments
Applicant argues that the term of degree does not render the claims indefinite where one of ordinary skill would understand the language to cover a range within a margin of error of a measurement tool. Related to this applicant argues that Yasuyuki does not disclose the claimed range. The examiner respectfully disagrees. While one interpretation of the language can be to cover a range within a margin of error of a measurement tool, a person of ordinary skill could also interpret this language to extend beyond the range to an unspecified amount, where no guidance to this is present in the specification, a range which Yasuyuki’s disclosed range can cover. Therefore, the indefiniteness and anticipatory rejections are respectfully maintained. Applicant further argues that Morimoto teaches away from the claimed invention of “heating the surface portion of the glass article with a laser beam to a temperature within a range of about 1100° C. to about 2200° C” as Morimoto only discloses the lower range of this range. Regardless 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761